Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered July 24, 1963 on his plea of guilty, convicting him of attempted robbery in the third degree, and imposing sentence upon him as a second felony offender. Judgment reversed on the law and the facts; defendant’s motion to withdraw his plea of guilty and to substitute a plea of not guilty to the indictment granted; and action remanded for trial. At the time of sentence, but before sentence was pronounced, defendant protested his innocence and moved to withdraw his prior plea of guilty. Under all the circumstances here disclosed, and in the absence of any claim of prejudice by the People, we are of the opinion that the denial of the application constituted an improvident exercise of discretion. Beldoek, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.